COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00095-CV


PHIL GUILES                                                        APPELLANT

                                           V.

THE STATE OF TEXAS                                                  APPELLEE


                                       ------------

      FROM COUNTY CRIMINAL COURT NO. 8 OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Defendant's Motion To Dismiss.” It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                       PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: May 31, 2012



      1
       See Tex. R. App. P. 47.4.